J-S12028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHRISTOPHER R. HALL                      :
                                          :
                    Appellant             :   No. 1816 EDA 2021

             Appeal from the PCRA Order Entered May 6, 2021
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CP-0001786-2018


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                                FILED MAY 20, 2022

      Christopher R. Hall appeals pro se from the order denying his petition

for post-conviction relief pursuant to the Post Conviction Relief Act (“PCRA”).

We remand for a supplemental Pa.R.A.P. 1925(a) opinion.

      On January 10, 2018, Appellant was apprehended outside of a hotel in

Montgomery County on an outstanding aggravated assault warrant. See N.T.

Guilty Plea Hearing – Vol. 1, 6/6/19, at 32. While clearing the hotel room in

which Appellant had been staying, police officers and U.S. Marshalls observed

drug paraphernalia and smelled burnt marijuana.        The officer obtained a

search warrant for the room where they recovered a stolen and operable .380

Smith & Wesson firearm, approximately thirteen pounds of marijuana,

packaging materials, and various personal items belonging to Appellant. Id

at 32-33. Appellant was arrested and charged with possessing the firearm,

possession with intent to deliver (“PWID”) marijuana, and related charges.
J-S12028-22



      Appellant entered a negotiated guilty plea to person not to possess a

firearm and PWID.       Id. at 4, 16-18.       In exchange for his plea, the

Commonwealth withdrew the remaining charges and agreed to an aggregate

sentence of four to eight years of incarceration. Id. at 19; see also N.T.

Guilty Plea Hearing – Vol. 2, 6/10/19, at 10, 57-58. At the hearing, Appellant

admitted that he was planning to distribute the marijuana to others and that

he had a prior conviction that prohibited him from possessing or owning any

firearms. N.T. Guilty Plea Hearing – Vol. 1, 6/6/19, at 32-33. The trial court

accepted the plea and entered the agreed-upon sentence. Appellant did not

file a post-sentence motion or a direct appeal.

      Appellant filed a timely pro se PCRA petition, raising multiple claims of

trial counsel ineffectiveness for failing to file pretrial motions, advising him to

take the plea deal, and for failing to interview the police officers and detectives

involved in the execution of the search warrant. See PCRA petition, 3/19/20,

at 3-13. The PCRA court appointed counsel. However, Appellant requested

to proceed pro se and was allowed to do so following a Grazier hearing. See

Order, 8/3/20; see also Commonwealth v. Grazier, 713 A.2d 81 (Pa.

1998). The Commonwealth filed an answer to Appellant’s PCRA petition and

Appellant filed a response. Afterwards, the PCRA court issued notice pursuant

to Pa.R.Crim.P. 907 of its intent to dismiss the petition without a hearing.

Appellant filed a response to the Rule 907 notice. On May 6, 2021, the PCRA

court dismissed the petition after reviewing Appellant’s response.          In the

dismissal order, the Court advised Appellant that he had the right to appeal

                                       -2-
J-S12028-22



to the Superior Court pro se or through privately retained counsel within thirty

days. See Order, 5/6/21. The order was served on Appellant through certified

mail. Id.

      On May 17, 2021, Appellant mailed a document styled as a “concise

statement of matter complained of on appeal pursuant to PCRA.” See Concise

Statement, 5/17/21, at 1. Therein, Appellant listed nine issues he wished to

raise on appeal, including a challenge to the PCRA court’s decision to deny his

petition without a hearing.   Id. at 1-2.   Appellant concluded the filing by

certifying that he had sent the concise statement by certified mail to the

Montgomery County clerk or courts and the Superior Court Prothonotary.

However, it was the PCRA court that received the mailing and sent it to the

clerk of courts, where it was docketed. Id. at 3.

      On August 31, 2021, Appellant filed a pro se notice of appeal in which

Appellant indicated that this was his second notice of appeal from the order

denying his PCRA petition. Appellant explained that he was filing a second

notice of appeal because his first was never docketed. Appellant attached

proof of service from the United States Postal Service that indicated he had

sent mail to the PCRA court judge and the Superior Court in May of 2021. The

dates of receipt coincided with the filing of Appellant’s concise statement,

which Appellant later re-filed in the PCRA court.

      We issued rule to show cause why the appeal should not be quashed as

untimely. In response, Appellant argued that he had sent his notice of appeal

directly to the PCRA court at the time that he submitted his concise statement,

                                     -3-
J-S12028-22



but that the PCRA court judge had “used his discretion and did not file the

appeal.”     See Rule to Show Cause Response, 11/9/21.          In support of his

argument, Appellant attached the same proof of service exhibits that he had

included with his notice of appeal. Id. Appellant’s response was taken under

advisement and deferred to this merits panel.

         On January 6, 2022, the PCRA court issued its Pa.R.A.P. 1925(a)

opinion, in which it opined that Appellant’s appeal should be quashed as

untimely filed.     See PCRA Court Opinion, 1/6/22, at 1.         The PCRA court

explained that it had received Appellant’s concise statement within the

timeframe that Appellant had to file a timely notice of appeal and had promptly

forwarded it to the clerk of courts for filing. Id. at 2. However, “a notice of

appeal did not accompany [the concise statement] and no notice was

forwarded to this [c]ourt from the Superior Court.” Id. Deeming the appeal

untimely, the PCRA court thus did not address the merits of Appellant’s claims.

Instead, the court noted that it would welcome a remand to prepare a

supplemental opinion if we determined that the appeal could proceed. Id. at

3 n.4.

         Before we consider the seven allegations of error Appellant raises in this

Court, we must first address the timeliness of Appellant’s notice of appeal, as

it implicates our jurisdiction to review his claims.       Pursuant to Pa.R.A.P.

903(a), “the notice of appeal. . . shall be filed within [thirty] days after the

entry of the order form which the appeal is taken.” It is well-settled that the

timeliness of an appeal implicates our jurisdiction. See Commonwealth v.

                                        -4-
J-S12028-22



Burks, 102 A.3d 497, 500 (Pa.Super. 2014) (“Time limitations for taking

appeals are strictly construed and cannot be extended as a matter of grace.”)

      Here, the PCRA court denied Appellant’s PCRA petition on May 6, 2021.

The May 17, 2021 document styled as a concise statement was the only filing

received during the thirty-day period. Accordingly, whether the appeal was

timely turns on how we construe the May 17, 2021 document.

      Rule 904 of our Rules of Appellate Procedure provides a template for

appellants to follow in drafting a notice of appeal. In order to qualify as a

notice of appeal under Pa.R.A.P. 904, a document must, at a minimum, evince

a desire to appeal. In the event of a defective notice of appeal, Pa.R.A.P. 902

allows the court to permit the correction of non-jurisdictional defects where

“appropriate.” Thus, it encourages appellate courts to remand the matter to

the lower court so that the procedural defect may be remedied.          This is

because “[a] timely notice of appeal triggers the jurisdiction of the appellate

court, notwithstanding whether the notice of appeal is otherwise defective.”

Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014) (“nothing

practical is achieved by the reflexive quashal of appeal for easily corrected,

non-jurisdictional defects”).   Accordingly, the rules create a preference for

correcting procedurally and substantively defective, albeit timely, notices of

appeal so that appellate courts may reach the merits of timely appeals. See

Pa.R.A.P. 902, Note.

      As noted above, the document filed by Appellant on May 17, 2021 was

styled as a “concise statement of matter complained of on appeal pursuant to

                                      -5-
J-S12028-22



PCRA.” See Concise Statement, 5/17/21, at 1. However, within the document

Appellant listed nine issues he wished to raise on appeal. Additionally,

Appellant’s first issue referenced the order denying his PCRA petition.     Id.

(arguing that the PCRA court committed reversible error by denying his PCRA

petition without a hearing). Id. at 1. Thus, despite its incorrect styling, the

text of Appellant’s May filing undoubtedly should have put the court and the

Clerk on notice that Appellant intended to appeal.

      Accordingly, the Clerk should have time-stamped Appellant’s timely

notice of appeal, even assuming it was defective, and then informed Appellant

of the errors identified in the filing. The Clerk’s failure to do so contravenes

the directive in Rule 905(a)(3) of the Rules of Appellate Procedure, requiring

the clerk of the lower court to time-stamp notices of appeal immediately upon

receipt.   For these reasons, we find that Appellant perfected his appeal

pursuant to Rule 902 of the Rules of Appellate Procedure, and this Court has

jurisdiction over this timely appeal.   Since Appellant already remedied the

initial defective notice of appeal, we remand so that the PCRA court may issue

a supplemental Rule 1925(a) opinion addressing the merits of the issues

Appellant wished to raise.

      Case remanded with instructions. Panel jurisdiction retained.




                                     -6-